OFFlCE   OF THE A’ITORNEY        GENERAL   OF TEXAS
                             AUSTIN




Honorable Dm VI. Jaokaon
Mt.triat Attorney
Houston, Texas




                                         , 1942, reque8tlng the opin-
                                          stated question' reeds In

                                       II. L. Washburn, oounty



                         1, or Artlole 3926,Vernon's
                        Statutea, provldee that the
                       all   receive    a oomlssion or
                   one per oent ot the acrtuel oash
      reoelpte or eqih exeoator,     administrator, or
      guardl,en, upon, thcl approval .of exhibits and
       gznrptk gt;p~a~aytg~                  ;nf gm&idp-
      ordinary adminimtratlon,  u&e this rate or ooppl
      miaaion apgl.y upon the acrtual oaab reoelpts or
Honorable   Dan W. Jaok80~1, %a      2


       the adPiiei8trator,     au1   or whloh oaah 18 aommu-
       nity PZVpWty, Or OBiy UpOn          OBO-hsllr   Or    8Uah
       oath reoeipts  as repreeantihg         tha interest      of
       the deoeUeot 7
           “‘1 have bsrore me at this time an estate
       In whuhiohthe oash reusipts  represent sommunj-
       ty property !~~lng  arisen rrom income derived
       rrom oommunlty roper@ ilurlng the pendenoy
       0r the letatf5, Pram thm sale or 0omamhIty pru-
       ferry,  rents on oommunlty property    and lib
                The ease Is as admlnletratfor   with the
       will &~~sxwi, and all 0r the property or the
       deoeatm% was ulllod  to the aurvlvlng spousa.*
              “1 have dlmoovered no ease invoJ+lng this prs-
     ala0 set or r8ot0.         Prom the inv8sttgations    1 have
     made 1 have reached the tentative         aonoluslon,    bers-
     with subeittsd       for your consideration,    that  th6   aom-
     PiiaiaSiO~t3 Or the cOU&y Judge IW3t ba OSAOUbt@3e         Up&i
     the entire Ossh reotived        rrom the ml1 sonmunity
     interest     inoludlq    the one-hair illttW8St 0r the Bur-
     virlng wire.
            “1 base t&Is oonsluslon     on the wall settled
     rule that the adminietrator       or tha deoeased husband,
     even under a will,     has the erolusive    rI&t   to ad-
     ninister    the entire aoamunlty property and not j\zet
     a portion of it, and that ror purposes 0r admix&s-
     tration the entlrs ammnity         interest  Is regarded
     ee balougihg eutlrsly     to the estate of the husband.
     Lovejoy vs. Coohrell,     Sea. A, 63 S. :?. (26) 1011.
     Slnoe the entire uomtunity estate Is aubdeot to ad-
     ninistratlon    by the Probate Court It follows that
     the county Judqe is liable       on h-is 0rri0tii bohd r0r
     the proger adnbistratlon       of the entire aommunlty
     interest    by the administrator    of the deoeaeeU h?ls-
     band, and it, would therefore      be fair to aliow him
     his comolfsalons or oompensation on the full reoelpt8
     rro~l the ootmunlty eatata and not fro2 half 0f the
     reoeipta only.
            " . . . .*

          Arti0l.e 392k; Vernoots        Annotated Ci+il       siXtut
reads in ,7art as r0mms:
 lienorable   J.&   W.   JaOkm&   -0    3


       peroent apon the aotual sash reooiptr oi eaoh exe-
       outor, admlnlstrator   or guardian, up&~ the approval
       0r the exhibita ana the rinal 8ettmnent or the ao-
       count or euoh exaoutor, administrator  or guardlsn,
       but no more than one suoh oomalsslon ohall be oharged
       on any aooount reoelvea by any suoh exeoutor,   admln-
       istrator or guardIan.*
            Your uaetlon involvea the propoaltion     whether or
 not the county 1 udgs la entitled    to the com&wlon allowed
 by Article   3926, Veraton’@  Annotate& Qivll Statutes to be oal-
 oulated~ on the oash.moalved by the administrator or aborinln-
 trstrlx  nhloh is aomiwn%ty property or only upon OBe-ho3r    0r
 SUOh Oash reoelpts    as repre+mtlng   the interest sf the dew-
 dent in oases of admltrfstirat~on wlth the all1 annexed and in
 oases or ordinary ebmlnlstratlon.
              The terat *reaelptsF     as used in the statute   does not
 embraoecash on d.epo&it.4in &u&s at the time of the death of
 the tsatator.  (Tcir.,J~.   06l. 25, p. 260; Gocdwln v. Dow-,
 280 8. w. 512; Y!ilZis vi !Xarvep, 26 5. pi. (2d) 288).
            It is also well established   that the Maaty Sudge
 is not entitled   to the etatutory  fee where thee&ate. was ad-
 ministered by an inbependent exeoutor or b
 vivor .   Article  3627, Vernon*s Annotated 8 ivfi
                                                 * Oompunity
                                                     3tatutes, *-
 provldesr
             Vhen a husband or wire shall die leaving any
       consaon property,   the aurvlvor my, at any time ar-
       ter   letters  teetaueutary    or of adniniatration   have
       been granted, and aq inventory,       appraisement and
       list or 01ain.a or the estate hare beeh returned,
       n&e epplloation     In writing   to the oourt whlah grant-
       ed suoh letters    ror a pertition    or such oommon pro-
       perty, whioh applloation      shal.l be acted upon at
       aomw regulti   term of the court.”
             Unless there is a partition     of the ooqnoa or ooa-
  mnlty property as authorleed     by Article   3627, supra, we are
- of the opinfofi that the aounty judge would be entitled     to him
  comnii~sion on all or the cash ,reoeIpts received by the adrain-
  istrator or the administratrlr    notwithstanding   the iaot that
  such rooelpts   are oom?nunitg property.    Exoept, as above stated,
  cash 05 deposit in baahe at the tine 0r the death 0r tbm teata-
  tor. It is our opinion    that the judge rotid be entitled    to
Honorable       Den n. Jaokeoti,      Page 4


the oamlwions           an above mentionedla both oaaos st adsinlr-
tratlonr&th          the will annexed and in @aso of ordinary ad-
mlnistratlon.
                m   OgMeotion      with   the   IongoIng
                                                       to point
                                                              we   want
out     that   the obunty       Judgewould not be entitled
                                                   to reoeivo
euoh oormulasions ‘or fee@ poraonally but under the OfflOers’
Salary Law he muat oolloot   the same and deposit  them in the
Offloorr’ Salary Fund.
           We hero been unable to find any oaae where the quoa-
tiona involved   In this opinion have been deoldod by the appol-
late oourte.   Howater, air above dtated, It 1.rour opinion     that
the oounty judge la ontltled    to the ooslpiadon on all    the Oath
noelpt8 reoelvedby the admlnl&ntor or admlnl@t~trlxL~L
both oaoee mentionedln yqur inquiryunlosn there lme been a
partitionof'suoh commonor o6rPwrnlty property a8 authorisod
by Artlelo3627.
                Trustlngthat the forogolngfully &newer0your la
qulry,     we are
                                                           Y0urII 7ery    truly
                                                                 OF
                                                  ATTOBNBYQJClQRAL                TEXAS